department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b individual c individual d individual e fund f llc g dollar amount h dollar amount j dollar amount o state p date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion with respect to your tax-exempt status is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons explained below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were formed in the state of o on p your articles of incorporation state you are a letter cg catalog number 47628k foreclosure-defense referral firm helping homeowners locate the resources and services necessary to save their homes your articles do not contain a dissolution clause you have not adopted bylaws you initially listed three individuals on your governing body later changing that to only two b and c b is listed as your president ceo and owner you will be providing referral services for ‘any and all’ homeowners in the state of o those in past due status current status or foreclosure your services are for any homeowners looking for assistance there are no limitations including financial for who can participate you do not solicit financial information from potential participants asking them to complete only a five to seven question survey you meet with clients only if they are a ‘walk-in’ you do not offer any workshops classes or seminars these are provided however by your affiliates the affiliates are e and f two for-profit entities you make client referrals to e and f in return for commission f pays g dollars per referral including a residual monthly payment per client when asked specifically how many referrals you have made since your formation you stated ‘many’ but also stated you refer clients per month both b and c are projected to receive compensation however you stated only b had just begun to receive compensation - e and f only paid me b h and j dollars this year’ you provided a contract showing you are a contractor and will market f's services obtain information from clients and maintain client contact the contract was signed by is not on your governing body you indicated a connection with him as b and d while d you are ‘carrying out the welcoming and forward the call for e and f managed by d’ you did not indicate you had a contract with e your website includes the following statements we are a non-profit organization whose purpose is to help homeowners who cannot afford their monthly mortgage payment fight to keep their homes we offer mortgage reduction through an affiliation of companies if you are undergoing an determined to face your lender on your behalf eviction or foreclosure process we can help we guarantee you will remain in your home for to months while our attorneys negotiate a substantial reduction of your current principal mortgage also during this time you are not responsible for paying taxes or insurance on the home and you will not have to deal with your creditors we will deal with them for you as for your credit no negative remarks will be reported during this period of time being that you are taking legal actions regarding this letter cg catalog number 47628k matter call us today and let our specialists take the tremendous pressure involve in this process off your shoulders results are guaranteed are you a victim of deceptive predatory lending practices is your value of your home upside down fight back against deceptive and predatory loan schemes find out if you may be a victim of mortgage compliance violations involving predatory deceptive discriminatory and unfair lending and servicing practices these unfair lending practices have placed thousands of homeowners all over the united_states into non-affordable mortgage programs if you are current on your monthly payments but want to have your principal mortgage reduced all you need to send us is four documents and we can review them for free once these documents are received our attorneys will search for evidence of predatory lending did you know that out of people who have a no document’ or stated income program are victims of predatory lending the service we offer is the answer to the predatory lending that has hurt so many families again we guarantee our services you provided only limited financial information to us your receipts on form_1023 are only from investment_income when asked further about your sources of revenue you stated my annual gross_receipts is not over dollar_figure and referred instead to the amounts e and f have paid b for commission your expenditures were for salaries and wages as well as occupancy and professional fees law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provide credit_counseling_services tailored to the specific needs and circumstances of consumers letter cg catalog number 47628k ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees letter cg catalog number 47628k f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if initial counseling process or while the consumer is receiving services from the organization it does not solicit contributions from consumers during the sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests letter cg catalog number 47628k in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans the organization did not charge fees for counseling services or proration services and relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that the organization was relieving the poor and was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court held that the petitioner was letter cg catalog number 47628k not exempt as an organization described in sec_501 of the internal_revenue_code of in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps debt management plans the tax_court also held that the organization's purposes were not letter cg catalog number 47628k charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 as specified in sec_1_501_c_3_-1 of the regulations you fail both tests organizational_test an organization must have valid purpose and to satisfy the organizational_test dissolution clauses in its organizing document your articles provide that your specific purpose is to act as a foreclosure-defense referral firm helping homeowners locate the resources and services necessary to save their homes your articles do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause your articles also do not contain a dissolution clause therefore you do not meet the organizational_test operational_test to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes as stated in sec_1_501_c_3_-1 of the regulations you failed to establish that you operate exclusively for one or more exempt purposes your activities are not educational you are a contractor for e and f you conduct your activities only to satisfy your contract terms as specified in that contract you do not conduct any educational activities such as seminars or workshops you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities unlike those organizations you offer no counseling or planning sessions and disseminate no information you provided no evidence that your employee s does anything more than review a client’s financial situation and refer them to e or f you do not operate a substantive on-going educational program you do not dedicate any revenue to activities involving educational programs you do not allocate any letter cg catalog number 47628k expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients your service consists of gathering a client’s personal information as required by your contract with e or f for referral your operational focus and efforts are on generating revenue in the form of fees from your referral services you refer your clients to e or f per your contract agreements for a fee like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive thus your activities are not educational within the meaning of sec_501 f pays you a commission rate per each client referral the your activities are not charitable most of your time and resources are devoted to gathering a client’s personal information for referral to e or f information gathering for referral does not provide relief to the poor and distressed or serve any other purpose recognized as charitable you state your services are available to anyone regardless of their financial situation you are unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra even though you do not charge a fee to your clients your clients will be charged a fee by e or f you in turn receive a referral fee from e or f thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you represent that you offer your services free of charge to your clients your services are referral services not support services you submitted no evidence that you limit your services to low income individuals or to any charitable_class of individuals all is not synonymous with poor and distressed accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see easter house airlie generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business your activities consist of gathering individuals’ personal information or data and referring such individuals to for-profit entities providing referral services for commission demonstrates that you are operating like a commercial organization letter cg catalog number 47628k seeking to maximize profits rather than a charitable or educational_organization seeking to serve the public thus similar to the organization in easter house the profit-making fee structure of your referral services overshadows any of your other purposes your finance structure further demonstrates that you operate for a substantial nonexempt commercial purpose you indicated that you main source of support is from the referral fees there is also no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way only an incidental amount of their revenue was from fees your operations are financed only by commissions from e or f as noted in easter house receiving support substantially from fees for services is indicative of a nonexempt purpose like the organizations in easter house or airlie you are in direct competition with commercial businesses because you conduct activities generally conducted for a profit you conduct many of your activities in the same manner as commercial enterprises accordingly your commercial activities evidence a substantial nonexempt commercial purpose the activities you identify as educational are merely incidental to your business of providing housing counseling thus more than an insubstantial part of your activities is in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement sec_501 of the code and sec_1_501_c_3_-1 of the regulations state that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you receive a set commission per referral made as well as a monthly residual you indicate no limits as to the compensation that could be earned as a result of this arrangement you have two board members both of whom were projected to receive compensation and provided no evidence of compensation being decided without conflict of interest compensation without limits has been held to be inurement in ‘people of god community here compensation is tied directly to the number of referrals made to e or f directly benefitting b and or c without set limits resulting in inurement private benefit an organization is not organized or operated exclusively for exempt purposes unless it letter cg catalog number 47628k serves a public rather than a private interest as stated in sec_1_501_c_3_-1 of the regulations you are serving a private interest by providing referrals to individuals for a fee your clients are not limited to a charitable_class anyone can benefit from your services if they want to improve their personal mortgage situation therefore the benefit of the service provided does not serve an exempt_purpose nor is the benefit incidental because the referral services are main focus of the organization the referral services relieve your clients of the responsibility of securing a referral to e and or f while e and f both still benefit from those referrals therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations sec_501 of the code an organization that provides educational information on financial topics or financial counseling is providing credit_counseling_services within the meaning of sec_501 of the code providing a credit counseling service and information regarding credit may fall within the parameters of the above definition thus even if you had established that you engage in educational activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 certain provisions of sec_501 of the code you do not comply with sec_501 states that credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities all of the voting power of your board_of directors is vested in persons who are employed by or are related to you more than of the voting power of your board is vested in individuals who will benefit financially directly or indirectly from your activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates will be paid accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons in fact all of your directors are paid or even though you do not charge a fee for your services from the clients you receive referral fees from for-profit entities per client sec_501 states that an organization providing credit_counseling_services as a substantial purpose may be exempted from tax only if it does not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization you failed to establish that you provide educational information on financial topics or letter cg catalog number 47628k financial counseling to homeowners who are at risk of foreclosure as an exclusive purpose in addition your failure to satisfy the requirements of sec_501 prevents you from being exempt from taxation under sec_501 a conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you fail both the organizational and operational tests you are operated for commercial rather than educational or charitable purposes and you are providing referral services to for profit affiliates your earnings will inure to insiders and you are serving private not public interests also you do not meet the requirements of q accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status the declaration must be signed by one of your officers or trustees with personal knowledge of the facts under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts item must be accompanied by the following declaration catalog number 47628k if your representative submits a protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct your protest will be considered incomplete without this statement letter cg an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication kenneth corbin acting director exempt_organizations letter cg catalog number 47628k
